Herlihy, J. (concurring in part and dissenting in part).
I concur in the affirmance of the order of Special Term granting reargument and with the dismissal of the appeal from the order denying plaintiffs’ motion to dismiss the defense of res judicata. The critical points in this case appear to be the alleged facts that: (1) plaintiffs purchased land from the Cramers on August 18, 1955; (2) plaintiffs entered into possession of a strip of land still owned by the Cramers in 1956; (3) in 1968 Cramers conveyed the strip of land possessed by plaintiffs to defendant, Janet C. Hillelson; (4) on July 28, 1972 Janet Hillelson conveyed the strip to Lawrence S. Hillelson; (5) on June 19, 1974 plaintiffs commenced an action against the Cramers and the Hillelsons upon the theory that in fact the original purchase on August 18, 1955 did include the disputed strip of land and sought reformation of their 1955 deed to reflect such fact; (6) the 1974 action went to trial on April 5, 1976 and the court dismissed the complaint at the close of plaintiffs’ case on the merits; (7) the present action was commenced on January 29, 1979 seeking to establish title by adverse possession. To the extent that any adverse possession could have been claimed against the Cramers and by tacking against the defendants herein, it is apparent that the applicable statutory period of 15 years would have expired in 1970 or 1971, well before the conclusion of the prior proceeding. As to any proof of title in plaintiffs based upon a possession adverse to the Cramers, the prior judgment would be conclusive since the gravamen of the action is the same. Accordingly, Special Term properly determined that the defense of res judicata would be valid and conclusive as to the present complaint which specifically pleads that the adverse occupation commenced in 1955. Of course, the *728prior action was premised upon a possession authorized by the Cramers and with the Cramers’ consent. As to the Hillelsons, the reason for the action against them in 1974 was to subject them to the plaintiffs’ title as owners of the premises upon the theory that they had knowledge of such title and were not bona fide purchasers. The possession not necessarily being adverse as to the Cramers in 1955 or 1956 or prior to the conveyance to Janet Hillelson in 1968, it is apparent that plaintiffs could not establish adverse title against the world or the Hillelsons except on acts as of 1968 or later. (Cf. Reiter v Landon Homes, 31 AD2d 538, mot for lv to app den 24 NY2d 738, where the 10-year period had not expired during the defendants’ legal ownership.) Commencing with the 1968 purchase by Janet Hillelson the plaintiffs hold adversely and openly and notoriously at least as to the portion of the premises where the house was located. That the possession was under erroneous claim of title is of no consequence as to the Hillelsons. At the commencement of the 1974 action, and at the time of its decision, the period of limitation effective in 1968 (10 years) had not yet expired and so there could be no claim of adverse possession against them based upon the Hillelsons’ ownership of the land and the plaintiffs’ possession as to them. The plaintiffs’ complaint in this action relies entirely upon the commencement of an adverse possession in 1955 and the then applicable period of limitation of 15 years. However, the complaint may be amended or proof adduced at trial as to a 10-year period solely against the Hillelsons and the complaint conformed to the proof. (Cf. Reiter v Landon Homes, supra.) Further, the allowance of subsequent actions based upon adverse possession is not substantially different than actions based upon' continuing trespass. The subsequent action herein does not undermine the prior judgment inasmuch as a new period of time can be placed in issue. Based upon the foregoing, the modification of the order of Special Term to dismiss the complaint is premature and erroneous as a matter of law. The order granting reargument should be affirmed without modification.